Citation Nr: 0946592	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back pain with 
central disc herniation.

2.  Entitlement to service connection for a left knee 
osteoarthritis to include as secondary to the Veteran's 
service-connected residuals of a right knee lateral 
meniscectomy with arthritis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected residuals of right shoulder 
dislocation.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right knee lateral 
meniscectomy with arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002 and March 2004 rating decisions of the RO.  
Via the former, the RO granted an increased rating of 20 
percent for the service-connected right knee disability and 
granted service connection for a right shoulder disability, 
assigning a 20 percent evaluation.  The Veteran is contesting 
these ratings.  Regarding the latter rating decision by which 
the RO denied, inter alia, service connection for a low back 
disability and for a left knee disability, the Veteran has 
elected to appeal the denials.  

The issues of entitlement to service connection for low back 
pain with central disc herniation, entitlement to service 
connection for a left knee osteoarthritis to include as 
secondary to the Veteran's service-connected residuals of a 
right knee lateral meniscectomy with arthritis, and 
entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right knee lateral 
meniscectomy with arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected residuals of right shoulder dislocation 
are manifested by some limitation of motion, but with no 
limitation to 25 degrees from the side or worse, and with an 
inability to lift very heavy objects with the right upper 
extremity.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
residuals of right shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of a right shoulder 
dislocation have been evaluated 20 percent disabling 
throughout the rating period on appeal by the RO under the 
provisions of Diagnostic Code 5201.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201, concerning limitation of arm motion, 
affords different ratings depending on whether the arm 
involved is dominant or non-dominant.  Here, the record 
reflects that the Veteran is right handed.  Thus, the ratings 
for the major extremity are for consideration.  Under 
Diagnostic Code 5201, where motion is limited to 25 degrees 
from side, a 40 percent rating applies; where motion is 
limited to midway between side and shoulder level, a 30 
percent rating applies; and where motion is limited to 
shoulder level, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2009).

On January 2002 fee-basis medical examination, the Veteran 
reported pain, weakness, stiffness, swelling, inflammation, 
dislocation, fatigue, and lack of endurance of the right 
shoulder.  He complained of constant excruciating pain and 
indicated that analgesics were of little help.  Regarding the 
activities of daily living, however, the examiner noted that 
the Veteran was able to brush his teeth, dress himself, 
shower, cook, and walk, but was limited in vacuuming and 
gardening.  Additionally, the examiner indicated that the 
Veteran could drive, shop for groceries, take out the trash, 
and mow the lawn.  The Veteran was employed as a corrections 
officer and had been for some 16 years.  

Objectively, the examiner indicated that the Veteran was well 
developed, obese, and in no apparent distress.  Gait was 
normal.  Right shoulder range of motion was to 170 degrees 
with pain, abduction was to 160 degrees with pain, external 
rotation was to 80 degrees with pain, and internal rotation 
was to 70 degrees with pain.  Range of motion was limited by 
pain which also had a major functional impact.  Weakness, 
incoordination, fatigue, and lack of endurance did not limit 
right shoulder range of motion.  An X-ray study of the right 
shoulder revealed no abnormality.  The examiner diagnosed 
status post right shoulder dislocation with residual pain and 
limited range of motion.  The examiner suggested that the 
Veteran avoid heavy lifting due to the service-connected 
right shoulder disability.  

A June 2003 X-ray study of the right shoulder revealed mild 
to moderate degenerative changes.  A September 2003 VA 
progress note indicated that the Veteran was taking Tylenol 3 
for right shoulder pain.  

An August 2004 magnetic resonance imaging (MRI) of the right 
shoulder showed mild tendinosis, mild osteoarthritis with 
narrowing of the right shoulder joint, and a small 
osteophyte.  

The Veteran was afforded a VA orthopedic examination in 
November 2004.  On examination, the Veteran reported right 
shoulder pain on rotation and leaning.  The Veteran was 
working as a correctional facility.  He did not indicate that 
the right shoulder was preventing him from performing his 
professional duties as a corrections officer.  Objectively, 
there was right shoulder discomfort, especially when raising 
the arm above shoulder level.  There was mild tenderness over 
the anterior and posterior aspects of the right shoulder.  
Right shoulder forward flexion was to 160 degrees, abduction 
was to 100 degrees, external rotation was to 45 degrees, and 
internal rotation was to 45 degrees.  The examiner diagnosed 
status post right shoulder dislocation with tendinitis seen 
on MRI with limitation of motion and pain on movement.  

On October 2008 fee-basis examination, the Veteran appeared 
to be in no acute distress.  The right shoulder joint was 
normal in appearance.  There was no heat, redness, swelling, 
effusion, drainage, or abnormal movement.  The right shoulder 
joint was tender, however.  Forward flexion was to 90 degrees 
with pain, abduction was to 70 degrees with pain, external 
rotation was to 45 degrees with pain, and internal rotation 
was to 45 degrees with pain.  Right shoulder range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use or 
flare-ups.  There was no right shoulder ankylosis.  An X-ray 
study of the right shoulder revealed minimal osteoarthritic 
changes.  The examiner diagnosed right shoulder dislocation 
as well as right shoulder osteoarthritis and strain.  The 
Veteran's right shoulder disability prevented very heavy 
lifting to include lifting heavy objects above the head.  

A review of the foregoing evidence reveals that an evaluation 
in excess of 20 percent is not warranted at any time through 
the appellate period.  Fenderson, supra.  Under Diagnostic 
Code 5201, an evaluation in excess 20 percent is not for 
application because at no time has movement of the arm been 
restricted to midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  An evaluation is 
excess of 20 percent, moreover, is not warranted under any 
other provision related to disabilities of the shoulder.  
Diagnostic Code 5200 applies when there is ankylosis of 
scapulohumeral articulation.  The evidence unequivocally 
reflects that there is no right shoulder ankylosis.  Thus 
Diagnostic Code 5200 is inapplicable.  Id.  Similarly, the 
application of Diagnostic Code 5202 would not yield an 
evaluation in excess of 20 percent because, under that 
provision, a 30 percent evaluation for a major upper 
extremity, would entail infrequent episodes of right shoulder 
dislocation with guarding of movement at shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  While it is unclear 
whether the Veteran suffers from episodes of right shoulder 
dislocation, there is no guarding of movement, and for this 
reason Diagnostic Code 5202 cannot be used to grant an 
increased rating for the service-connected right shoulder 
disability.  Id.  Finally, Diagnostic Code 5203 is 
inapplicable because it refers to nonunion or malunion of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Neither malunion nor nonunion has been shown, 
rendering Diagnostic Code 5203 irrelevant in this situation.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2009) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
However, functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements has not been shown.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States of appeals for Veterans Claims (Court) held that a 
claim for a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  With respect to the 
Veteran's right shoulder, such a claim has not been raised 
and cannot be inferred from a thorough review of the record.  
The Board acknowledges that in December 2002, the Veteran 
indicated that he lost time from work due to his disability.  
However, it is unclear whether he was referring to the right 
shoulder.  In any event, the Veteran has consistently 
reported to examiners that he has been employed as a 
corrections officer and has not suggested that his right 
shoulder was inhibiting his ability to perform his employment 
duties.  Moreover, while the medical evidence indicates lower 
body limitations which could affect his ability to perform 
his job, the evidence does not objectively indicate any 
corresponding upper body limitations.  The lower body 
limitations will be addressed in the remand, as relating to 
the service-connected right knee disability.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right shoulder disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's right shoulder disability with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.   

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his right 
shoulder.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the right shoulder 
disability.  There is nothing in the record which suggests 
that the Veteran's right shoulder disability markedly 
impacted his ability to perform his job as a corrections 
officer.  The Veteran cannot perform heavy lifting with the 
right upper extremity, but he has not indicated that such 
lifting was inherent in his position as a corrections 
officer.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
holding in Dingess was provided in March 2006.  

Here, the Veteran was sent letters in August 2001 and July 
2003 that informed him of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Such notice did 
not apprise him of how VA establishes disability ratings and 
effective dates, nor was such notice later provided.  
However, as the instant decision denies an increased rating, 
no evaluation or effective date will be assigned and any 
notice deficiency in this regard this did not prejudice the 
Veteran.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, private medical 
records, and schedules medical examinations in furtherance of 
the Veteran's claim.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for the Veteran's 
service-connected residuals of right shoulder dislocation is 
denied.


REMAND

For reasons that will become apparent, a remand to the RO is 
necessary before the Board can decide the remaining issues on 
appeal.

Entitlement to service connection for low back pain with 
central disc herniation

The Court has stated that a VA examination is necessary if 
the evidence indicates that there may be a nexus between the 
current disability or symptoms and a veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding the 
Veteran's low back, the evidence suggests the possibility of 
a nexus between the current disability and service or a pre-
service back disability.

On entry into service, the Veteran reported a muscle spasm in 
the back in 1974, which required a hospital stay.  In 
service, the Veteran complained of low back pain on one 
occasion after weightlifting.  Currently, he has well 
documented chronic low back problems.  The record, however, 
contains no VA medical examination report regarding the 
origins of the Veteran's current low back disability to 
include whether a pre-service back disability was aggravated 
by or during service.  On examination, the VA examiner should 
provide appropriate diagnoses and opinions in accordance with 
the examination instructions below.  

Entitlement to service connection for a left knee 
osteoarthritis to include as secondary to the Veteran's 
service-connected residuals of a right knee lateral 
meniscectomy with arthritis

The record reflects that the Veteran sustained a left knee 
cartilage injury prior to service.  He now has left knee 
degenerative joint disease.  The Board requires a VA 
orthopedic examination in order to ascertain the origins of 
the Veteran's current left knee disability to include its 
relationship, if any, with the service-connected right knee 
disability and whether it was aggravated thereby or, 
alternatively, during or as a result of service.

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right knee lateral 
meniscectomy with arthritis

In December 2002, the Veteran suggested that he missed work 
due to his service-connected right knee disability and that 
there were episodes in which he could not walk, a presumable 
detriment to a corrections officer.  On examination in 
October 2008, it was revealed that he was limited in running, 
kneeling, crouching, and the like.  Such limitations might 
well be detrimental to performing the job of a corrections 
officer.  Because a negative impact on employment 
capabilities has been suggested, the Veteran has raised the 
issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice, 22 Vet. App. at 453.  
If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of 
that disability is warranted.  Id at 455.  Although the 
Veteran has perfected an appeal, the matter should be 
remanded to the RO for readjudication of the Veteran's claim 
for an increased disability rating for the service-connected 
right knee disability to include the issue of TDIU, in 
accordance with the holding in Rice.

Of course, VCAA notice as it pertains to TDIU claims must be 
provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Take all necessary steps to develop 
the Veteran's claim for an increased 
rating for residuals of a right knee 
lateral meniscectomy with arthritis, to 
include sending complete VCAA notice with 
respect to the requirements for 
establishing a higher disability rating 
and establishing TDIU.

2.  Schedule a VA orthopedic examination 
(or examinations) in order to address the 
following matters:

	(a) Regarding the Veteran's claim of 
entitlement to service connection for low 
back pain with central disc herniation, 
the examiner must diagnose all 
disabilities of the low back and opine 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such disability is related to service 
or made worse during or as a result of 
service.  

	(b) Regarding the Veteran's claim of 
entitlement to service connection for a 
left knee osteoarthritis to include as 
secondary to the Veteran's service-
connected residuals of a right knee 
lateral meniscectomy with arthritis, the 
examiner should diagnosis all disabilities 
of the left knee and opine whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any such 
disability preexisted service, and if so, 
whether it was permanently worsened as a 
result of service or was made worse by the 
service-connected right knee disability.  
For any disorder found not to have 
preexisted service, the examiner should 
state whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any such disability is causally 
related to service or to the service-
connected right knee disability.

In the event that a left knee disability 
is found to have been aggravated by the 
service-connected right knee disability, 
the examiner must attempt to indicate the 
baseline level f left knee disability 
prior to such aggravation.  If this cannot 
practically be identified, the examiner 
must so state.  

    (c) Regarding the Veteran's claim of 
entitlement to an evaluation in excess of 
20 percent for service-connected residuals 
of a right knee lateral meniscectomy with 
arthritis, the examiner must assess the 
disability's impact upon the Veteran's 
ability to remain employed.  

Pertinent documents in the claims file 
should be reviewed in conjunction with the 
examination, and a rationale for all 
opinions and conclusions should be 
provided.  The examination report must 
indicate whether the requested review of 
the claims file took place.  Moreover, if 
any inquiry cannot be answered without 
resort to speculation, the examiner must 
explain why it would be speculative to 
respond.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated, 
to include the issue of TDIU.  If the 
claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


